Title: From John Adams to Thomas Mifflin, 15 August 1776
From: Adams, John
To: Mifflin, Thomas


     
      Dear Sir
      Philadelphia August 15. 1776
     
     I received yours of the 5th. instant by Tuesdays Post, and laid it before the Board of War, who recommended Monsr. Weibert to Congress for the Rank and pay of a Lieutenant Coll., and the Office of an assistant Engineer, to which he was appointed, without opposition and the President I suppose will transmit his Commission by the first opportunity.
     I am happy to learn that his Conduct, Skill, and services have been So acceptable to you.
     We are waiting with anxious Expectation, for Intelligence of an Attack. A Great Event it will be. The Thought of it, is enough to arouse a Sleepier Soul than mine. I almost envy, your Situation.
     What Glory will accrue to our Arms, what Laurells will be reaped by our Officers, if We Should give the Enemy an overthrow. But if even the worst should happen, which is possible, Duke et decorum est.
     We have been making a fresh Emission of Generals. I wish to know how it Sitts upon certain Stomacks. One Thing gives me much concern. The Massachusetts, which furnishes So many Men, has only two Generals. When other Colonies, which furnish very few Troops have many more Generals. This I much fear will give disgust and discontent both to the People of the Colony and to the officers and soldiers from that State. That Province never did and never will desire more than its just Proportion of the good Things of this Life, but I am vastly deceived in its Character if it can bear to have less. Will you drop me a Line now and then?
     There is a Person who has been in some Place under you, whose Honesty Diligence and Capacity for Business, intitle him to something much better than he has ever had. He has the Additional Claim of Suffering to a large Amount—having been robbed in Boston of his all which was Something handsome too. His Name is Nathaniel Cranch. If any Thing could be given him, better than what he has it could not be more honestly bestowed. I am
    